Title: Thomas Jefferson to Patrick Gibson, 8 June 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello June 8. 16.
          
          In July last you were so kind as to remit for me to John Vaughan 550.D. this was for wines and books I ordered from Marseilles, Leghorn & Paris. these articles are just now beginning to arrive in different ports of the US. 2. boxes (one containing wine) which had arrived from Marseilles in Philadelphia were shipped by the Collector from thence the 2d instant, consigned to you.  4. other boxes have arrived at Alexandria from the same place, and are by this time shipped for Richmd. one more parcel is still expected from thence, one from Leghorn, & some packages of books from Paris. there will be duties & port charges on each, for remittances of which I shall be obliged to trouble you. for the parcel from Philadelphia there is due 16. D 80 C which I must pray you to have paid to John Steele Collector of that port, and at the same time 31.D. to Nicholas G. Dufief, bookseller at that place, who being about to go to France, I wish him to be paid before his departure. for the parcels still expected, I will, in like manner, as they shall be made known to me communicate to you with a request to have them paid. I
			 should wish these parcels to be sent up by Johnson or Gilmer, & to be trusted to no other person.   by Johnson, who will be down in a few days, I shall be obliged to you to send me a hogshead of Molasses. I shall go to Bedford within a fortnight & be absent three weeks. I salute you with affectionate esteem & respect.
          Th: Jefferson
        